DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/7/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4 and 15 recite the limitation “assuming that the posture angle is an angle formed between the traveling direction of the vehicle and a longitudinal axis direction of the vehicle” which is utilizing conditional language. Utilizing the assumption, if the angle is not formed as claimed then the rest of the claim becomes indefinite with no other option if the posture angle is not assumed to be as stated.  Amending to state the posture angle is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Julian et al. (US 2019/0025853).

Regarding claims 1, 12, and 19, Julian discloses an advanced path prediction system including a vehicle motion control system comprising: an autonomous driving control unit including a target trajectory calculation portion configured to calculate a target trajectory of a vehicle on which the vehicle motion system is mounted (Fig. 1 and ¶40 – autonomous driving system corresponding to the recited autonomous driving control, sensor and video data ; 
a vehicle motion control unit including a target position accumulation portion configured to receive an input of a target position on the target trajectory calculated by the target trajectory calculation portion and accumulate the target position, and an actuator instruction portion configured to output an instruction for causing the vehicle to follow previous target positions accumulated by the target position accumulation portion (¶40, ¶46-49, and ¶72 – pin markers corresponding to the recited target positions where the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them, Figs. 3A-C further disclose more defined target position points); and 
an actuator configured to control the vehicle according to the instruction output from the actuator instruction portion (¶72 - the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them).

Regarding claims 2, 13, and 20, Julian further discloses the actuator instruction portion outputs an instruction for causing the vehicle to follow a closest target position closest to the vehicle among the previous target positions as the instruction (¶40, ¶46-49, and ¶72 – pin markers corresponding to the recited target positions where the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them, Figs. 3A-C further disclose more defined target position points, .

Regarding claims 3 and 14, Julian further discloses a vehicle position estimation portion configured to estimate a position of the vehicle (¶46-49 – current position at t0 or pin marker 202 corresponding to the recited estimated position of the vehicle); and 
a relative position calculation portion configured to calculate a relative position of the closest target position relative to the position of the vehicle estimated by the vehicle position estimation portion, wherein the actuator instruction portion outputs the instruction for causing the vehicle to follow the closest target position based on the relative position calculated by the relative position calculation portion as the instruction (¶40, ¶46-49, and ¶72 - the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them where the closest position in an outlined path is the next target position).

Regarding claims 4 and 15, Julian further discloses a curvature calculation portion configured to calculate a curvature of the target trajectory from each of the target positions accumulated by the target position accumulation portion (¶61 – data points corresponding to the recited target positions to build a curve fit corresponding to the recited curvature of the target trajectory); and 
a posture angle calculation portion configured to calculate a posture angle required to allow a traveling direction of the vehicle at the previous target position and a tangential direction of the target trajectory to match each other based on the curvature calculated by the curvature calculation portion, assuming that the posture angle is an angle formed between the traveling direction of the vehicle and a longitudinal axis direction of the vehicle (¶61 – orientation relative to the tangential path corresponding to the recited posture angle required to allow a traveling direction of the vehicle at the previous target position and a tangential direction where orientating the travel direction relative to the tangential path utilizing lat/long location includes the recited longitudinal axis direction of the vehicle), wherein 
the actuator instruction portion outputs an instruction for tilting a front-side direction of the vehicle outward in a steering direction with respect to the tangential direction of the target trajectory based on the posture angle calculated by the posture angle calculation portion as the instruction (¶61 and 72 – calculating data points to fit the curve corresponding to the recited inputs for instructions to tilt the front-side direction of the vehicle where a tangential direction to a curve is inherently in the outward portion of the curve and the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them).

Regarding claims 5 and 16, Julian further discloses the actuator instruction portion selects the target position according to a running state of the vehicle among the previous target positions and outputs an instruction for causing the vehicle to follow this selected target position as the instruction (¶72 - the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them where autonomous driving corresponding to the recited running state of the vehicle).

Regarding claims 6 and 17, Julian further discloses a fail-safe actuator instruction portion, wherein, when the target position accumulation portion cannot accumulate the target position, the fail-safe actuator instruction portion (¶26-32 – path prediction challenges including failing to operate or identify markings and positions corresponding to the recited target position accumulation portion cannot accumulate the target position)
outputs an instruction for causing the vehicle to follow a trajectory based on external world recognition information acquired by an external world recognition portion mounted on the vehicle (Fig. 1, ¶41, and ¶58-61 – cameras, GPS, and Inertial sensors are utilized to determine position in the world corresponding to the recited external world recognition information where sensors can be mounted or not physically mounted to the vehicle includes the recited mounted to the vehicle), or 
outputs an instruction for causing the vehicle to follow a trajectory based on the previous target positions accumulated by the target position accumulation portion (¶42 and ¶77 – path may be derived and adjusted using previously recorded data).

Regarding claims 7 and 18, Julian further discloses a vehicle position estimation portion configured to estimate a position of the vehicle, wherein, when the target trajectory is changed, the target position accumulation portion receives an input of a next target position before the vehicle reaches the target position on the target trajectory after the change (¶53-54 – IDMS predicting an unintentional lane change, intentional lane change, turn, or change in .

Regarding claim 9, Julian further discloses a vehicle motion control apparatus: wherein the vehicle motion control apparatus causes a vehicle on which the vehicle motion control apparatus is mounted to run along a target trajectory (Fig. 1 and ¶72 - the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them and ¶44 discloses the system being mounted in the vehicle), and wherein 
the vehicle motion control apparatus controls the vehicle in such a manner that a front-side direction of the vehicle constantly faces outward in a steering direction with respect to a tangential line of a trajectory drawn by a predetermined point on the vehicle when the vehicle runs a curve (¶61 – orientation relative to the tangential path corresponding to the recited tangential line of a trajectory drawn by a predetermined point on the vehicle where a tangential direction to a curve is inherently in the facing the outward portion of the curve).

Regarding claim 10, Julian further discloses the vehicle motion control apparatus controls the vehicle in such a manner that the front-side direction of the vehicle constantly faces outward in the steering direction with respect to the tangential line when a curvature of the curve is larger than a predetermined curvature (¶60-61 - orientation relative to the tangential path corresponding to the recited tangential line of a trajectory drawn by a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US 2019/0025853), as applied to claim 1 above, further in view of Lee et al. (US 2012/0283907).

Regarding claim 8, Julian further discloses redundant localization systems but does not disclose redundant actuators.
However Lee discloses a lane centering fail safe control system including the actuator includes a plurality of actuators, and wherein, when a failure has occurred in any of the plurality of actuators, the actuator instruction portion outputs the instruction to an actuator without the failure occurring therein (¶45 – upon failure of the EPS, the system utilizes differential braking to control the vehicle corresponding to the recited utilization of non-failing actuation when one system fails).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US 2019/0025853), as applied to claim 10 above, further in view of Tsunoda et al. (US 2015/0367881).

 Regarding claim 11, Julian further discloses the vehicle motion control apparatus controls the vehicle in such a manner that the front-side direction of the vehicle constantly faces outward in the steering direction with respect to the tangential line (¶61 – orientation relative to the tangential path corresponding to the recited tangential line of a trajectory drawn by a predetermined point on the vehicle where a tangential direction to a curve is inherently in the facing the outward portion of the curve) but does not disclose controlling steering angle relative to vehicle speeds.
However, Tsunoda discloses an EPS apparatus including when a vehicle speed of the vehicle is lower than a predetermined vehicle speed (¶51 – larger steering angles utilized at lower speed ranges).
The combination of the curvature control and tangential outward facing of Julian and the relative larger angles with lower speeds of Tsunoda fully disclose all of the elements as claimed.


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Weldin (US 2008/0147247) discloses a redundant circuit for braking, acceleration, and steering control (¶18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665